                Case 19-28399                   Doc 1       Filed 10/06/19 Entered 10/06/19 17:15:38                                     Desc Main
                                                              Document     Page 1 of 44
                                                               United States Bankruptcy Court
                                                        Northern District of Illinois, Eastern Division
 In re      Harlem Crossings, LLC                                                                                     Case No.
                                                                                    Debtor(s)                         Chapter         11

                                                       LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                        Security Class Number of Securities                              Kind of Interest
 business of holder
 Frank V. Klauck                                                Member                 100
 21651 Kingston Way
 Mokena, IL 60448-209


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Manager of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date October 4, 2019                                                        Signature /s/ Frank V. Klauck
                                                                                             Frank V. Klauck

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                                                              Case 19-28399         Doc 1       Filed 10/06/19 Entered 10/06/19 17:15:38                Desc Main
                                                                                                                  Document     Page 2 of 44
                                                                                                             United States Bankruptcy Court
                                                                                                        Northern District of Illinois, Eastern Division

                                                                   IN RE:                                                                                Case No.
                                                                   Harlem Crossings, LLC                                                                 Chapter 11
                                                                                                          Debtor(s)

                                                                                                         VERIFICATION OF CREDITOR MATRIX
                                                                                                                                                                  Number of Creditors            35

                                                                   The above-named Debtor(s) hereby verifies that the list of creditors is true and correct to the best of my (our) knowledge.


                                                                   Date: October 4, 2019                   /s/ Frank V. Klauck
                                                                                                           Debtor



                                                                                                           Joint Debtor
© 2019 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)
Case 19-28399   Doc 1   Filed 10/06/19 Entered 10/06/19 17:15:38   Desc Main
                          Document     Page 3 of 44




   Best Practices Staffing, Inc.
   19822 S Harlem Ave
   Frankfort, IL 60423-8861


   Beyond Employment Services, Inc.
   c/o Betty J. Myers, President
   8411 Hollybrook Ln
   Tinley Park, IL 60487-4468


   Cohen Financial
   4601 College Blvd Ste 300
   Leawood, KS 66211-1652


   CT Land Trust No. 06050
   10 S La Salle St
   Chicago, IL 60603-1002


   CT Land Trust No. 06050
   c/o CT Corporation System (registered ag
   208 S La Salle St Ste 814
   Chicago, IL 60604-1101


   Elizon DB Transfer Agent, LLC
   53 Forest Ave
   Old Greenwich, CT 06870-1526


   Elizon DB Transfer Agent, LLC
   c/o Cogency Global, Inc. (registered age
   850 New Burton Rd Ste 201
   Dover, DE 19904-5786
Case 19-28399   Doc 1   Filed 10/06/19 Entered 10/06/19 17:15:38   Desc Main
                          Document     Page 4 of 44




   Fantastic Sams - Jones Salons, Inc.
   19806 S Harlem Ave
   Frankfort, IL 60423-8861


   First Western Properties, Inc.
   c/o Paul Tsakiris, President
   1205 W Adams St Unit 101
   Chicago, IL 60607-2801


   First Western Properties, Inc.
   c/o Paul Tsakirls, President
   1205 W Adams St # 101
   Chicago, IL 60607-2801


   Frank V. Klauck
   21651 Kingston Way
   Mokena, IL 60448-2092


   G & L Construction, Inc.
   8401 W 191st St
   Mokena, IL 60448-8442


   G & L Construction, Inc.
   c/o Arthur Frank, President
   121 Lawndale Blvd
   Frankfort, IL 60423-3122


   Haiq Restaurant Corporation
   19814 S Harlem Ave
   Frankfort, IL 60423-8861
Case 19-28399   Doc 1   Filed 10/06/19 Entered 10/06/19 17:15:38   Desc Main
                          Document     Page 5 of 44




   Healthy Nation Catering, LLC
   19810 S Harlem Ave
   Frankfort, IL 60423-8861


   Healthy Nation Catering, LLC
   c/o Joseph M. Lenard, Manager
   7500 W Inverness Ln
   Frankfort, IL 60423-9105


   Johnson Controls International, PLC
   5757 N Green Bay Ave
   Milwaukee, WI 53209-4408


   Jones Salons, Inc.
   c/o Chris Jones, President
   14424 Gatses Ln
   Homer Glen, IL 60491-7581


   Laguna Holdings, LLC
   7220 W 194th St Ste 150
   Tinley Park, IL 60487-9211


   Laguna Holdings, LLC
   c/o Kenneth Donkel (registered agent)
   7220 W 194th St Ste 150
   Tinley Park, IL 60487-9211


   Naavi's Affrican & Caribbean Food Distrb
   19858 S Harlem Ave
   Frankfort, IL 60423-8861
Case 19-28399   Doc 1   Filed 10/06/19 Entered 10/06/19 17:15:38   Desc Main
                          Document     Page 6 of 44




   Naavi's African and Caribbean Food Distr
   c/o Kwame Sedodo, President
   16930 Briargate Dr
   Country Club Hills, IL 60478-2142


   Nestlehut Financial Services, Inc.
   c/o Thomas A. Nestlehut, President
   1510 E Corning Rd
   Beecher, IL 60401-3078


   Nestlehut Financial Services, Inc.
   19802 S Harlem Ave
   Frankfort, IL 60423-8861


   Pizza Mia
   c/o Robert Chavez
   19860 S Harlem Ave
   Frankfort, IL 60423-8861


   Pizza Mia
   19860 S Harlem Ave
   Frankfort, IL 60423-8861


   RKC Companies, LLC
   16915 S Blackfoot Dr
   Lockport, IL 60441-4366
Case 19-28399   Doc 1   Filed 10/06/19 Entered 10/06/19 17:15:38   Desc Main
                          Document     Page 7 of 44




   RKC Companies, LLC
   c/o Robert E. Chavez, Manager
   19860 S Harlem Ave
   Frankfort, IL 60423-8861


   RKC Companies, LLC
   c/o T. Andrew Coyle (Registered Agent)
   131 E 9th St
   Lockport, IL 60441-3401


   Samuel P. Nedeau
   Law Office of Samuel P. Nedeau
   1906 Mills Ave
   North Muskegon, MI 49445-3118


   Sandra Franco-Aguilera
   Saul Ewing Arnstein & Lehr, LLP
   161 N Clark St Ste 4200
   Chicago, IL 60601-3316


   Smooth Ink Sports, Inc.
   c/o Mellissa Smyth, President
   26 Ash St
   Frankfort, IL 60423-1571


   Star Linear Corp.
   19854 S Harlem Ave
   Frankfort, IL 60423-8861
Case 19-28399   Doc 1   Filed 10/06/19 Entered 10/06/19 17:15:38   Desc Main
                          Document     Page 8 of 44




   Vaperz, LLC
   19818 S Harlem Ave
   Frankfort, IL 60423-8861


   Vaperz, LLC
   c/o Vaperz Trust, Manager
   21200 S La Grange Rd # 225
   Frankfort, IL 60423-2003
                                                                                Case
                                                                   B201B (Form 201B)     19-28399
                                                                                     (12/09)            Doc 1       Filed 10/06/19 Entered 10/06/19 17:15:38                          Desc Main
                                                                                                                      Document     Page 9 of 44
                                                                                                                  United States Bankruptcy Court
                                                                                                             Northern District of Illinois, Eastern Division

                                                                   IN RE:                                                                                            Case No.
                                                                   Harlem Crossings, LLC                                                                             Chapter 11
                                                                                                              Debtor(s)

                                                                                                  CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
                                                                                                      UNDER § 342(b) OF THE BANKRUPTCY CODE

                                                                                                    Certificate of [Non-Attorney] Bankruptcy Petition Preparer

                                                                   I, the [non-attorney] bankruptcy petition preparer signing the debtor’s petition, hereby certify that I delivered to the debtor the attached
                                                                   notice, as required by § 342(b) of the Bankruptcy Code.


                                                                   Printed Name and title, if any, of Bankruptcy Petition Preparer                                  Social Security number (If the bankruptcy
                                                                   Address:                                                                                         petition preparer is not an individual, state
                                                                                                                                                                    the Social Security number of the officer,
                                                                                                                                                                    principal, responsible person, or partner of
                                                                                                                                                                    the bankruptcy petition preparer.)
                                                                                                                                                                    (Required by 11 U.S.C. § 110.)
© 2019 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)




                                                                   X
                                                                   Signature of Bankruptcy Petition Preparer of officer, principal, responsible person, or
                                                                   partner whose Social Security number is provided above.

                                                                                                                          Certificate of the Debtor

                                                                   I (We), the debtor(s), affirm that I (we) have received and read the attached notice, as required by § 342(b) of the Bankruptcy Code.



                                                                   Harlem Crossings, LLC                                                  X /s/ Frank V. Klauck                                      10/04/2019
                                                                   Printed Name(s) of Debtor(s)                                               Signature of Debtor                                           Date


                                                                   Case No. (if known)                                                    X
                                                                                                                                              Signature of Joint Debtor (if any)                            Date


                                                                   Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under § 342(b) of the Bankruptcy Code.

                                                                   Use this form to certify that the debtor has received the notice required by 11 U.S.C. § 342(b) only if the certification has
                                                                   NOT been made on the Voluntary Petition, Official Form B1. Exhibit B on page 2 of Form B1 contains a certification by the debtor’s
                                                                   attorney that the attorney has given the notice to the debtor. The Declarations made by debtors and bankruptcy petition preparers on
                                                                   page 3 of Form B1 also include this certification.
                Case 19-28399                   Doc 1        Filed 10/06/19 Entered 10/06/19 17:15:38                            Desc Main
                                                              Document     Page 10 of 44


           Fill in this information to identify the case:

 Debtor name        Harlem Crossings, LLC

 United States Bankruptcy Court for the:          NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                   04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
the debtor’
          s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’
                                                            s fiscal year,                   Sources of revenue                      Gross revenue
       which may be a calendar year                                                          Check all that apply                    (before deductions and
                                                                                                                                     exclusions)

       For prior year:                                                                       Operating a business                              $389,350.00
       From 1/01/2018 to 12/31/2018
                                                                                              Other


       For year before that:                                                                 Operating a business                              $422,684.00
       From 1/01/2017 to 12/31/2017
                                                                                              Other


       For the fiscal year:                                                                  Operating a business                              $408,516.00
       From 1/01/2016 to 12/31/2016
                                                                                              Other


       For the fiscal year:                                                                  Operating a business                              $427,468.00
       From 1/01/2015 to 12/31/2015
                                                                                              Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and
   royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

      None.
                                                                                             Description of sources of revenue       Gross revenue from
                                                                                                                                     each source
                                                                                                                                     (before deductions and
                                                                                                                                     exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before filing this
   case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years
   after that with respect to cases filed on or after the date of adjustment.)




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-28399                   Doc 1        Filed 10/06/19 Entered 10/06/19 17:15:38                                   Desc Main
                                                              Document     Page 11 of 44
 Debtor       Harlem Crossings, LLC                                                                    Case number (if known)




      None.
       Creditor's Name and Address                                       Dates                  Total amount of value          Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or
   cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be
   adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3.
   Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their
   relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

      None.
       Insider's name and address                                        Dates                  Total amount of value          Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a
   foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

      None
       Creditor's name and address                          Describe of the Property                                         Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the
   debtor without permission or refused to make a payment at the debtor’       s direction from an account of the debtor because the debtor owed a debt.

      None
       Creditor's name and address                          Description of the action creditor took                          Date action was                  Amount
                                                                                                                             taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any
   capacity—within 1 year before filing this case.

       None.
              Case title                                     Nature of case              Court or agency's name and                 Status of case
              Case number                                                                address
       7.1.   Elizon DB Transfer Agent,                      Foreclosure,                Will County Circuit Court                   Pending
              LLC v. Harlem Crossings,                       Receivership, and           14 W Jefferson St                             On appeal
              LLC, et al                                     Collection                  Joliet, IL 60432-4300                         Concluded
              2018CH1335

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                 Case 19-28399                  Doc 1        Filed 10/06/19 Entered 10/06/19 17:15:38                                   Desc Main
                                                              Document     Page 12 of 44
 Debtor        Harlem Crossings, LLC                                                                   Case number (if known)



       None
       Custodian's name and Address                         Describe the property                                                       Value
       First Western Properties, Inc.                       Harlem Crossings Shopping Center, 19800 South
                                                            Harlem Avenue, Frankfort, IL 60423                                                     $5,650,000.00
       1205 W Adams St Unit 101
       Chicago, IL 60607-2801
                                                            Case title                                                                  Court name and address
                                                            Elizon DB Transfer Agent, LLC v. Harlem                                     Court
                                                            Crossings, LLC et al.                                                       14 W Jefferson St
                                                            Case number                                                                 Joliet, IL 60432-4300
                                                            2018CH1335
                                                            Date of order or assignment
                                                            1/22/2019


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the
   gifts to that recipient is less than $1,000

      None
               Recipient's name and address                  Description of the gifts or contributions                  Dates given                          Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

      None
       Description of the property lost and how             Amount of payments received for the loss                    Dates of loss            Value of property
       the loss occurred                                                                                                                                      lost
                                                            If you have received payments to cover the loss, for
                                                            example, from insurance, government compensation, or
                                                            tort liability, list the total received.

                                                            List unpaid claims on Official Form 106A/B (Schedule
                                                            A/B: Assets –Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this
    case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing
    a bankruptcy case.

       None.
                 Who was paid or who received the              If not money, describe any property transferred               Dates                 Total amount or
                 transfer?                                                                                                                                  value
                 Address
       11.1.     Dent Law Offices, Ltd.
                 PO Box 1633                                   Filing Fee: $1,717.00; Attorney's Fees:
                 Effingham, IL 62401-8633                      $28,283.00                                                    9/26/2019                $30,000.00

                 Email or website address
                 www.dentlawoffices.com

                 Who made the payment, if not debtor?
                 Frank V. Klauck



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a
    self-settled trust or similar device.
    Do not include transfers already listed on this statement.
Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 3

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-28399                   Doc 1        Filed 10/06/19 Entered 10/06/19 17:15:38                                  Desc Main
                                                              Document     Page 13 of 44
 Debtor      Harlem Crossings, LLC                                                                     Case number (if known)




      None.
       Name of trust or device                                 Describe any property transferred                     Dates transfers              Total amount or
                                                                                                                     were made                             value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within 2
    years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both
    outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

      None.
              Who received transfer?                         Description of property transferred or                     Date transfer was         Total amount or
              Address                                        payments received or debts paid in exchange                made                               value

 Part 7:     Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


      Does not apply
                Address                                                                                                  Dates of occupancy
                                                                                                                         From-To

 Part 8:     Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.

                Facility name and address                    Nature of the business operation, including type of services the          If debtor provides meals
                                                             debtor provides                                                           and housing, number of
                                                                                                                                       patients in debtor’
                                                                                                                                                         s care

 Part 9:     Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?


 Part 10:    Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’
                                                                                                        s name, or for the debtor’
                                                                                                                                 s benefit, closed, sold, moved,
    or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 4

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-28399                   Doc 1        Filed 10/06/19 Entered 10/06/19 17:15:38                                  Desc Main
                                                              Document     Page 14 of 44
 Debtor      Harlem Crossings, LLC                                                                     Case number (if known)



    cooperatives, associations, and other financial institutions.

      None
                Financial Institution name and               Last 4 digits of           Type of account or           Date account was           Last balance before
                Address                                      account number             instrument                   closed, sold,               closing or transfer
                                                                                                                     moved, or
                                                                                                                     transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.


      None
       Depository institution name and address                    Names of anyone with access            Description of the contents               Do you still
                                                                  to it                                                                            have it?
                                                                  Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which
    the debtor does business.


      None
       Facility name and address                                  Names of anyone with access            Description of the contents               Do you still
                                                                  to it                                                                            have it?


 Part 11:    Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list
    leased or rented property.

    None

 Part 12:    Details About Environment Information

For the purpose of Part 12, the following definitions apply:
      Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
      affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned,
      operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly
      harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
           Yes. Provide details below.

       Case title                                                 Court or agency name and               Nature of the case                        Status of case
       Case number                                                address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
           Yes. Provide details below.




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 5

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-28399                   Doc 1         Filed 10/06/19 Entered 10/06/19 17:15:38                                   Desc Main
                                                               Document     Page 15 of 44
 Debtor      Harlem Crossings, LLC                                                                     Case number (if known)



       Site name and address                                      Governmental unit name and                 Environmental law, if known              Date of notice
                                                                  address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
           Yes. Provide details below.

       Site name and address                                      Governmental unit name and                 Environmental law, if known              Date of notice
                                                                  address

 Part 13:    Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

      None
    Business name address                                   Describe the nature of the business              Employer Identification number
                                                                                                             Do not include Social Security number or ITIN.

                                                                                                             Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’
                                                                       s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                      Date of service
                                                                                                                                             From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’
                                                                                     s books of account and records or prepared a financial statement within 2
         years before filing this case.

          None

    26c. List all firms or individuals who were in possession of the debtor’
                                                                           s books of account and records when this case is filed.

          None
       Name and address                                                                                    If any books of account and records are unavailable,
                                                                                                           explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
         within 2 years before filing this case.

          None
       Name and address

27. Inventories
    Have any inventories of the debtor’
                                      s property been taken within 2 years before filing this case?

           No
           Yes. Give the details about the two most recent inventories.

              Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
              inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in
    control of the debtor at the time of the filing of this case.




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 6

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                 Case 19-28399                  Doc 1         Filed 10/06/19 Entered 10/06/19 17:15:38                              Desc Main
                                                               Document     Page 16 of 44
 Debtor      Harlem Crossings, LLC                                                                     Case number (if known)



       Name                                         Address                                              Position and nature of any interest   % of interest, if
                                                                                                                                               any
       Frank V. Klauck                              21651 Kingston Way                                   Manager                               100%
                                                    Mokena, IL 60448-2092



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
    of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
           Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans,
    credits on loans, stock redemptions, and options exercised?

           No
           Yes. Identify below.

              Name and address of recipient                   Amount of money or description and value of               Dates              Reason for providing
                                                              property                                                                     the value
       30.1 Frank V. Klauck
       .    21651 Kingston Way
              Mokena, IL 60448-2092                           Wages, $30,000.00.                                        9/26/2019          Wages

              Relationship to debtor
              Manager


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
           Yes. Identify below.

    Name of the parent corporation                                                                           Employer Identification number of the parent
                                                                                                             corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
           Yes. Identify below.

    Name of the pension fund                                                                                 Employer Identification number of the parent
                                                                                                             corporation

 Part 14:    Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection
      with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in thisStatement of Financial Affairs and any attachments and have a reasonable belief that the information is true and




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                 Case 19-28399                  Doc 1        Filed 10/06/19 Entered 10/06/19 17:15:38                           Desc Main
                                                              Document     Page 17 of 44
 Debtor      Harlem Crossings, LLC                                                                     Case number (if known)



      correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on        October 4, 2019

 /s/ Frank V. Klauck                                                  Frank V. Klauck
 Signature of individual signing on behalf of the debtor              Printed name

 Position or relationship to debtor        Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
No
 Yes




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                  page 8

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                    Case 19-28399            Doc 1       Filed 10/06/19 Entered 10/06/19 17:15:38                             Desc Main
                                                          Document     Page 18 of 44
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

Case number (if known)                                                     Chapter      11
                                                                                                                            Check if this an amended
                                                                                                                             filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known). For
more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Harlem Crossings, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Harlem Crossings Shopping Center
     names, trade names and
     doing business as names

3.   Debtor's federal Employer
     Identification Number     XX-XXXXXXX
     (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  19800 S Harlem Ave                                             21651 Kingston Way
                                  Frankfort, IL 60423-8861                                       Mokena, IL 60448-2092
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Will                                                           Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 19800 S Harlem Ave Frankfort, IL 60423-8861
                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.harlemcrossings.com


6.   Type of debtor                Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                     Partnership (excluding LLP)
                                     Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                    Case 19-28399               Doc 1       Filed 10/06/19 Entered 10/06/19 17:15:38                                 Desc Main
Debtor
                                                             Document     Page 19 ofCase
                                                                                     44number (if known)
          Harlem Crossings, LLC
          Name


7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                        Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                531390

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                          Chapter 7
                                          Chapter 9

                                        Chapter 11. Check all that apply:
                                                                Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                                 less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow statement,
                                                                 and federal income tax return or if all of these documents do not exist, follow the procedure in 11
                                                                 U.S.C. § 1116(1)(B).
                                                                A plan is being filed with this petition.
                                                                Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                                 Form 201A) with this form.
                                                                The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy
     cases filed by or against the
                                       No.
     debtor within the last 8           Yes.
     years?
     If more than 2 cases, attach a
     separate list.                             District                                  When                            Case number
                                                District                                  When                            Case number

10. Are any bankruptcy cases
    pending or being filed by a
                                       No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                     Debtor                                                                   Relationship
                                                District                                  When                           Case number, if known




Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 2
                    Case 19-28399           Doc 1         Filed 10/06/19 Entered 10/06/19 17:15:38                                 Desc Main
Debtor
                                                           Document     Page 20 ofCase
                                                                                   44number (if known)
         Harlem Crossings, LLC
         Name


11. Why is the case filed in    Check all that apply:
    this district?
                                     Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                      preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                     A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                No
                                           Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal    Yes.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                              What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                              livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                             Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes.       Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .        Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of         1-49                                             1,000-5,000                                25,001-50,000
    creditors                                                                     5001-10,000                                50,001-100,000
                                 50-99
                                 100-199                                         10,001-25,000                              More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                 $50,001 - $100,000                              $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                             $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                           $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                 $50,001 - $100,000                              $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                             $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                           $100,000,001 - $500 million                More than $50 billion




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 3
                    Case 19-28399             Doc 1         Filed 10/06/19 Entered 10/06/19 17:15:38                                  Desc Main
Debtor
                                                             Document     Page 21 ofCase
                                                                                     44number (if known)
          Harlem Crossings, LLC
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
           for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                 The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                  I have been authorized to file this petition on behalf of the debtor.

                                  I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                  I declare under penalty of perjury that the foregoing is true and correct.

                                  Executed on       October 4, 2019
                                                    MM / DD / YYYY


                              X   /s/ Frank V. Klauck                                                          Frank V. Klauck
                                  Signature of authorized representative of debtor                             Printed name

                                  Title   Manager




18. Signature of attorney     X   /s/ Roy J. Dent                                                               Date October 4, 2019
                                  Signature of attorney for debtor                                                   MM / DD / YYYY

                                  Roy J. Dent
                                  Printed name

                                  Dent Law Office, Ltd.
                                  Firm name


                                  PO Box 1633
                                  Effingham, IL 62401-8633
                                  Number, Street, City, State & ZIP Code


                                  Contact phone      (217) 330-5500                  Email address        notices@dentlawoffices.com

                                  6255835 IL
                                  Bar number and State




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
              Case 19-28399                Doc 1         Filed 10/06/19 Entered 10/06/19 17:15:38                                Desc Main
                                                          Document     Page 22 of 44


    Fill in this information to identify the case:

Debtor name       Harlem Crossings, LLC

United States Bankruptcy Court for the:      NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

Case number (if known)
                                                                                                                                     Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form
for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’     s position or relationship to the debtor, the identity of the document, and
the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual
      serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

              Schedule D: Creditors Who Have Claims Secured by Property(Official Form 206D)

              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

              Schedule H: Codebtors (Official Form 206H)

              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
              Amended Schedule
              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
              Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       October 4, 2019                   X /s/ Frank V. Klauck
                                                             Signature of individual signing on behalf of debtor

                                                              Frank V. Klauck
                                                              Printed name

                                                              Manager
                                                              Position or relationship to debtor
                     Case 19-28399                   Doc 1        Filed 10/06/19 Entered 10/06/19 17:15:38                                        Desc Main
                                                                   Document     Page 23 of 44

        Fill in this information to identify the case:
 Debtor name Harlem Crossings, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                    Check if this is an
                                               ILLINOIS, EASTERN DIVISION
 Case number (if known):                                                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and           Name, telephone number Nature of claim                  Indicate if claim   Amount of claim
 complete mailing address,      and email address of   (for example, trade debts,        is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code             creditor contact       bank loans, professional         unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                       services, and government             disputed        value of collateral or setoff to calculate unsecured claim.
                                                       contracts)                                           Total claim, if            Deduction for value         Unsecured claim
                                                                                                            partially secured          of collateral or setoff
 Best Practices                                              Trade debt                Subject to                                                                          $2,154.00
 Staffing, Inc.                                                                        Setoff
 19822 S Harlem Ave
 Frankfort, IL
 60423-8861
 Fantastic Sams -                                            Trade debt                Subject to                                                                          $2,228.00
 Jones Salons, Inc.                                                                    Setoff
 19806 S Harlem Ave
 Frankfort, IL
 60423-8861
 First Western                                               Professional                                                                                                        $0.00
 Properties, Inc.                                            Services
 c/o Paul Tsakiris,
 President
 1205 W Adams St
 Unit 101
 Chicago, IL
 60607-2801
 G & L Construction,                                         Trade debt                Disputed                                                                              $950.00
 Inc.
 8401 W 191st St
 Mokena, IL
 60448-8442
 Haiq Restaurant                                             Trade debt                Subject to                                                                          $3,100.00
 Corporation                                                                           Setoff
 19814 S Harlem Ave
 Frankfort, IL
 60423-8861
 Healthy Nation                                              Trade debt                Subject to                                                                                $0.00
 Catering, LLC                                                                         Setoff
 19810 S Harlem Ave
 Frankfort, IL
 60423-8861




Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                     Case 19-28399                   Doc 1        Filed 10/06/19 Entered 10/06/19 17:15:38                                        Desc Main
                                                                   Document     Page 24 of 44

 Debtor    Harlem Crossings, LLC                                                                             Case number (if known)
           Name

 Name of creditor and           Name, telephone number Nature of claim                  Indicate if claim   Amount of claim
 complete mailing address,      and email address of   (for example, trade debts,        is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code             creditor contact       bank loans, professional         unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                       services, and government             disputed        value of collateral or setoff to calculate unsecured claim.
                                                       contracts)                                           Total claim, if            Deduction for value         Unsecured claim
                                                                                                            partially secured          of collateral or setoff
 Johnson Controls                                            Trade debt                Disputed                                                                                  $0.00
 International, PLC
 5757 N Green Bay
 Ave
 Milwaukee, WI
 53209-4408
 Naavi's Affrican &                                          Trade debt                Subject to                                                                          $2,600.00
 Caribbean Food                                                                        Setoff
 Distrb
 19858 S Harlem Ave
 Frankfort, IL
 60423-8861
 Nestlehut Financial                                         Trade debt                Subject to                                                                          $3,900.00
 Services, Inc.                                                                        Setoff
 19802 S Harlem Ave
 Frankfort, IL
 60423-8861
 Pizza Mia                                                   Trade debt                Subject to                                                                                $0.00
 19860 S Harlem Ave                                                                    Setoff
 Frankfort, IL
 60423-8861
 Samuel P. Nedeau                                            Professional                                                                                                  $2,240.00
 Law Office of                                               Services
 Samuel P. Nedeau
 1906 Mills Ave
 North Muskegon, MI
 49445-3118
 Smooth Ink Sports,                                          Trade debt                Disputed                                                                                  $0.00
 Inc.                                                                                  Subject to
 c/o Mellissa Smyth,                                                                   Setoff
 President
 26 Ash St
 Frankfort, IL
 60423-1571
 Star Linear Corp.                                           Trade debt                Subject to                                                                          $4,857.00
 19854 S Harlem Ave                                                                    Setoff
 Frankfort, IL
 60423-8861
 Vaperz, LLC                                                 Trade debt                Subject to                                                                          $2,430.00
 19818 S Harlem Ave                                                                    Setoff
 Frankfort, IL
 60423-8861




Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                   Case 19-28399                Doc 1         Filed 10/06/19 Entered 10/06/19 17:15:38                            Desc Main
                                                               Document     Page 25 of 44
            Fill in this information to identify the case:

 Debtor name          Harlem Crossings, LLC

 United States Bankruptcy Court for the:          NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’ s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:       Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No.   Go to Part 2.
      Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)          Type of account                            Last 4 digits of account
                                                                                                             number


            3.1.     First Midwest Bank                                   Checking                           2434                                   $40,000.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                    $40,000.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

      No.    Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
      Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                         11,212.98    -                            5,606.49 = ....                               $5,606.49
                                             face amount                       doubtful or uncollectible accounts




Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                                  page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-28399                   Doc 1         Filed 10/06/19 Entered 10/06/19 17:15:38                             Desc Main
                                                               Document     Page 26 of 44
 Debtor         Harlem Crossings, LLC                                                            Case number (If known)
                Name


           11b. Over 90 days old:                             61,510.68     -                            30,755.34 =....                        $30,755.34
                                            face amount                            doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                  $36,361.83
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

    No.     Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

    No.     Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

    No.     Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

    No.     Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

    No.     Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
    Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                  Nature and extent       Net book value of          Valuation method used     Current value of
           property                                     of debtor's             debtor's interest          for current value         debtor's interest
           Include street address or other              interest in             (Where available)
           description such as Assessor                 property
           Parcel Number (APN), and type of
           property (for example, acreage,
           factory, warehouse, apartment or
           office building, if available.




Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                             page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-28399                   Doc 1           Filed 10/06/19 Entered 10/06/19 17:15:38               Desc Main
                                                                 Document     Page 27 of 44
 Debtor         Harlem Crossings, LLC                                                         Case number (If known)
                Name

            55.1.   19800 S Harlem Ave,
                    Frankfort, IL
                    60423-8861
                    Harlem Crossings
                    Shopping Center
                    consisting of 48,125
                    square feet. Based
                    upon an appraisal
                    conducted March
                    2018, the real estate
                    is valued at
                    $5,650,000 "as-is",
                    $7,200,000.00
                    "completed", and
                    "$8,100,000.00                          Equitable
                    "stabilized.                            Interest               $5,650,000.00        "as-is"               $5,650,000.00



 56.        Total of Part 9.                                                                                                $5,650,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
            No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
            No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

    No.     Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

    No.     Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                       page 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                  Case 19-28399                        Doc 1            Filed 10/06/19 Entered 10/06/19 17:15:38                                         Desc Main
                                                                         Document     Page 28 of 44
 Debtor           Harlem Crossings, LLC                                                                                Case number (If known)
                  Name



 Part 12:         Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                                Current value of                     Current value of real
                                                                                                      personal property                    property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $40,000.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                            $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                       $36,361.83

 83. Investments. Copy line 17, Part 4.                                                                                        $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                          $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                                 $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                     $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                                 $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $5,650,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                             $0.00

 90. All other assets. Copy line 78, Part 11.                                                     +                            $0.00

 91. Total. Add lines 80 through 90 for each column                                                                $76,361.83          + 91b.            $5,650,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $5,726,361.83




Official Form 206A/B                                                Schedule A/B Assets - Real and Personal Property                                                         page 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                  Case 19-28399                    Doc 1        Filed 10/06/19 Entered 10/06/19 17:15:38                              Desc Main
                                                                 Document     Page 29 of 44
           Fill in this information to identify the case:

 Debtor name          Harlem Crossings, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                            amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                   12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                  Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                              Amount of claim             Value of collateral
                                                                                                                                              that supports this
                                                                                                                  Do not deduct the value     claim
                                                                                                                  of collateral.
        Elizon DB Transfer Agent,
 2.1                                                  Describe debtor's property that is subject to a lien               $706,936.73             $5,650,000.00
        LLC
        Creditor's Name                               19800 S Harlem Ave, Frankfort, IL
                                                      60423-8861
                                                      Harlem Crossings Shopping Center
                                                      consisting of 48,125 square feet. Based
                                                      upon an appraisal conducted March 2018,
        53 Forest Ave                                 the real estate is valued at $5,650,000
        Old Greenwich, CT                             "as-is", $7,200,000.00 "completed", and
        06870-1526
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                      No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        10/11/2005                                    Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        0668
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
        Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative       Disputed
        priority.
        1. Elizon DB Transfer
        Agent, LLC
        2. Elizon DB Transfer
        Agent, LLC
        3. Elizon DB Transfer
        Agent, LLC


 2.2
        Elizon DB Transfer Agent,
        LLC                                           Describe debtor's property that is subject to a lien             $1,363,017.94             $5,650,000.00
        Creditor's Name                               19800 S Harlem Ave, Frankfort, IL
                                                      60423-8861
                                                      Harlem Crossings Shopping Center
                                                      consisting of 48,125 square feet. Based
        53 Forest Ave                                 upon an appraisal conducted March 2018,
        Old Greenwich, CT                             the real estate is valued at $5,650,000
        06870-1526                                    "as-is", $7,200,000.00 "completed", and
Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                  Case 19-28399                    Doc 1      Filed 10/06/19 Entered 10/06/19 17:15:38                                  Desc Main
                                                               Document     Page 30 of 44
 Debtor       Harlem Crossings, LLC                                                                   Case number (if know)
              Name


        Creditor's mailing address                  Describe the lien

                                                    Is the creditor an insider or related party?
                                                    No
        Creditor's email address, if known           Yes
                                                    Is anyone else liable on this claim?
        Date debt was incurred                       No
        08/18/2006                                  Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        0669
        Do multiple creditors have an               As of the petition filing date, the claim is:
        interest in the same property?              Check all that apply
         No                                         Contingent
        Yes. Specify each creditor,                 Unliquidated
        including this creditor and its relative     Disputed
        priority.
        1. Elizon DB Transfer
        Agent, LLC
        2. Elizon DB Transfer
        Agent, LLC
        3. Elizon DB Transfer
        Agent, LLC

        Elizon DB Transfer Agent,
 2.3                                                Describe debtor's property that is subject to a lien                 $2,908,681.96       $5,650,000.00
        LLC
        Creditor's Name                             19800 S Harlem Ave, Frankfort, IL
                                                    60423-8861
                                                    Harlem Crossings Shopping Center
                                                    consisting of 48,125 square feet. Based
                                                    upon an appraisal conducted March 2018,
        53 Forest Ave                               the real estate is valued at $5,650,000
        Old Greenwich, CT                           "as-is", $7,200,000.00 "completed", and
        06870-1526
        Creditor's mailing address                  Describe the lien

                                                    Is the creditor an insider or related party?
                                                    No
        Creditor's email address, if known           Yes
                                                    Is anyone else liable on this claim?
        Date debt was incurred                       No
        07/03/2008                                  Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        0670
        Do multiple creditors have an               As of the petition filing date, the claim is:
        interest in the same property?              Check all that apply
         No                                         Contingent
        Yes. Specify each creditor,                 Unliquidated
        including this creditor and its relative     Disputed
        priority.
        1. Elizon DB Transfer
        Agent, LLC
        2. Elizon DB Transfer
        Agent, LLC
        3. Elizon DB Transfer
        Agent, LLC

                                                                                                                              $4,978,636.6
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                        3

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1



Official Form 206D                     Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                  page 2 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-28399                   Doc 1       Filed 10/06/19 Entered 10/06/19 17:15:38                                    Desc Main
                                                             Document     Page 31 of 44
 Debtor      Harlem Crossings, LLC                                                                Case number (if know)
             Name

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did you    Last 4 digits of
                                                                                                               enter the related creditor?        account number for
                                                                                                                                                  this entity
        Cohen Financial
        4601 College Blvd Ste 300                                                                         Line   2.1                                    0668
        Leawood, KS 66211-1652

        Cohen Financial
        4601 College Blvd Ste 300                                                                         Line   2.2                                    0669
        Leawood, KS 66211-1652

        Cohen Financial
        4601 College Blvd Ste 300                                                                         Line   2.3                                    0670
        Leawood, KS 66211-1652

        Elizon DB Transfer Agent, LLC
        c/o Cogency Global, Inc. (registered age                                                          Line   2.1                                    0668
        850 New Burton Rd Ste 201
        Dover, DE 19904-5786

        Kenneth S. Strauss
        Fisher Cogen Waldman Shapiro, LLC                                                                 Line   2.1                                    0668
        1247

        Sandra Franco-Aguilera
        Saul Ewing Arnstein & Lehr, LLP                                                                   Line   2.1                                    0668
        161 N Clark St Ste 4200
        Chicago, IL 60601-3316




Official Form 206D                  Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                             page 3 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                 Case 19-28399                  Doc 1         Filed 10/06/19 Entered 10/06/19 17:15:38                                     Desc Main
                                                               Document     Page 32 of 44
    Fill in this information to identify the case:

 Debtor name        Harlem Crossings, LLC

 United States Bankruptcy Court for the:          NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                 amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
          Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
          priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                   Total claim           Priority amount

 2.1       Priority creditor's name and mailing address         As of the petition filing date, the claim is:                             $2,154.00         $0.00
           Best Practices Staffing, Inc.                        Check all that apply.
                                                                 Contingent
           19822 S Harlem Ave                                    Unliquidated
           Frankfort, IL 60423-8861                              Disputed
           Date or dates debt was incurred                      Basis for the claim:


           Last 4 digits of account number                      Is the claim subject to offset?
           Specify Code subsection of PRIORITY                   No
           unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                Yes

 2.2       Priority creditor's name and mailing address         As of the petition filing date, the claim is:                             $2,228.00         $0.00
           Fantastic Sams - Jones Salons,                       Check all that apply.
           Inc.                                                  Contingent
                                                                 Unliquidated
           19806 S Harlem Ave                                    Disputed
           Frankfort, IL 60423-8861
           Date or dates debt was incurred                      Basis for the claim:


           Last 4 digits of account number                      Is the claim subject to offset?
           Specify Code subsection of PRIORITY                   No
           unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                Yes




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com                                                       G21271
                Case 19-28399                   Doc 1         Filed 10/06/19 Entered 10/06/19 17:15:38                            Desc Main
                                                               Document     Page 33 of 44
 Debtor      Harlem Crossings, LLC                                                                       Case number (if known)
             Name

 2.3      Priority creditor's name and mailing address          As of the petition filing date, the claim is:                     $3,100.00   $0.00
          Haiq Restaurant Corporation                           Check all that apply.
                                                                 Contingent
          19814 S Harlem Ave                                     Unliquidated
          Frankfort, IL 60423-8861                               Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                    No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                Yes

 2.4      Priority creditor's name and mailing address          As of the petition filing date, the claim is:                     $2,600.00   $0.00
          Naavi's Affrican & Caribbean Food                     Check all that apply.
          Distrb                                                 Contingent
                                                                 Unliquidated
          19858 S Harlem Ave                                     Disputed
          Frankfort, IL 60423-8861
          Date or dates debt was incurred                       Basis for the claim:
                                                                Security Deposit
          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                    No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                Yes

 2.5      Priority creditor's name and mailing address          As of the petition filing date, the claim is:                     $3,900.00   $0.00
          Nestlehut Financial Services, Inc.                    Check all that apply.
                                                                 Contingent
          19802 S Harlem Ave                                     Unliquidated
          Frankfort, IL 60423-8861                               Disputed
          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                    No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                Yes

 2.6      Priority creditor's name and mailing address          As of the petition filing date, the claim is:                     $4,857.00   $0.00
          Star Linear Corp.                                     Check all that apply.
                                                                 Contingent
          19854 S Harlem Ave                                     Unliquidated
          Frankfort, IL 60423-8861                               Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                    No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 2 of 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                 Case 19-28399                  Doc 1         Filed 10/06/19 Entered 10/06/19 17:15:38                                               Desc Main
                                                               Document     Page 34 of 44
 Debtor       Harlem Crossings, LLC                                                                       Case number (if known)
              Name

 2.7       Priority creditor's name and mailing address          As of the petition filing date, the claim is:                                       $2,430.00   $0.00
           Vaperz, LLC                                           Check all that apply.
                                                                  Contingent
           19818 S Harlem Ave                                     Unliquidated
           Frankfort, IL 60423-8861                               Disputed

           Date or dates debt was incurred                       Basis for the claim:


           Last 4 digits of account number                       Is the claim subject to offset?
           Specify Code subsection of PRIORITY                    No
           unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                 Yes

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims . If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                        Amount of claim

 3.1       Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                       $0.00
           First Western Properties, Inc.                                       Contingent
           c/o Paul Tsakiris, President                                         Unliquidated
           1205 W Adams St Unit 101                                             Disputed
           Chicago, IL 60607-2801
                                                                               Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                     Is the claim subject to offset?   No  Yes
 3.2       Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                   $950.00
           G & L Construction, Inc.                                             Contingent
                                                                                Unliquidated
           8401 W 191st St                                                     Disputed
           Mokena, IL 60448-8442
                                                                               Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                     Is the claim subject to offset?   No  Yes
 3.3       Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Healthy Nation Catering, LLC                                         Contingent
                                                                                Unliquidated
           19810 S Harlem Ave                                                   Disputed
           Frankfort, IL 60423-8861
                                                                               Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                     Is the claim subject to offset?    No Yes

 3.4       Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Johnson Controls International, PLC                                  Contingent
                                                                                Unliquidated
           5757 N Green Bay Ave                                                Disputed
           Milwaukee, WI 53209-4408
                                                                               Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                     Is the claim subject to offset?   No  Yes
 3.5       Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Pizza Mia                                                            Contingent
                                                                                Unliquidated
           19860 S Harlem Ave                                                   Disputed
           Frankfort, IL 60423-8861
                                                                               Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                     Is the claim subject to offset?    No Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 3 of 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-28399                   Doc 1         Filed 10/06/19 Entered 10/06/19 17:15:38                                           Desc Main
                                                               Document     Page 35 of 44
 Debtor       Harlem Crossings, LLC                                                                  Case number (if known)
              Name

 3.6       Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.                $2,240.00
           Samuel P. Nedeau                                                 Contingent
           Law Office of Samuel P. Nedeau                                   Unliquidated
           1906 Mills Ave                                                   Disputed
           North Muskegon, MI 49445-3118
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?    No  Yes
 3.7       Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.                      $0.00
           Smooth Ink Sports, Inc.                                          Contingent
           c/o Mellissa Smyth, President                                    Unliquidated
           26 Ash St                                                       Disputed
           Frankfort, IL 60423-1571
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?     No Yes


 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees
   of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                 On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                    related creditor (if any) listed?                account number, if
                                                                                                                                                     any
 4.1       Beyond Employment Services, Inc.
           c/o Betty J. Myers, President                                                            Line     2.1
           8411 Hollybrook Ln
           Tinley Park, IL 60487-4468                                                                       Not listed. Explain


 4.2       First Western Properties, Inc.
           c/o Paul Tsakirls, President                                                             Line     3.1
           1205 W Adams St # 101
           Chicago, IL 60607-2801                                                                           Not listed. Explain


 4.3       G & L Construction, Inc.
           c/o Arthur Frank, President                                                              Line     3.2
           121 Lawndale Blvd
           Frankfort, IL 60423-3122                                                                         Not listed. Explain


 4.4       Haiq Restaurant Corporation
           c/o Hai Quan Ma,, President                                                              Line     2.3
           19814 S. Ha
                                                                                                            Not listed. Explain

 4.5       Healthy Nation Catering, LLC
           c/o Joseph M. Lenard, Manager                                                            Line     3.3
           7500 W Inverness Ln
           Frankfort, IL 60423-9105                                                                         Not listed. Explain


 4.6       Jones Salons, Inc.
           c/o Chris Jones, President                                                               Line     2.2
           14424 Gatses Ln
           Homer Glen, IL 60491-7581                                                                        Not listed. Explain


 4.7       Naavi's African and Caribbean Food Distr
           c/o Kwame Sedodo, President                                                              Line     2.4
           16930 Briargate Dr
           Country Club Hills, IL 60478-2142                                                                Not listed. Explain




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-28399                   Doc 1         Filed 10/06/19 Entered 10/06/19 17:15:38                                   Desc Main
                                                               Document     Page 36 of 44
 Debtor      Harlem Crossings, LLC                                                              Case number (if known)
             Name

           Name and mailing address                                                            On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                               related creditor (if any) listed?               account number, if
                                                                                                                                               any
 4.8       Nestlehut Financial Services, Inc.
           c/o Thomas A. Nestlehut, President                                                  Line      2.5
           1510 E Corning Rd
           Beecher, IL 60401-3078                                                                    Not listed. Explain


 4.9       Pizza Mia
           c/o Robert Chavez                                                                   Line      3.5
           19860 S Harlem Ave
           Frankfort, IL 60423-8861                                                                  Not listed. Explain


 4.10      RKC Companies, LLC
           16915 S Blackfoot Dr                                                                Line      3.5
           Lockport, IL 60441-4366
                                                                                                     Not listed. Explain

 4.11      RKC Companies, LLC
           c/o T. Andrew Coyle (Registered Agent)                                              Line      3.5
           131 E 9th St
           Lockport, IL 60441-3401                                                                   Not listed. Explain


 4.12      RKC Companies, LLC
           c/o Robert E. Chavez, Manager                                                       Line      3.5
           19860 S Harlem Ave
           Frankfort, IL 60423-8861                                                                  Not listed. Explain


 4.13      Star Linear Corp.
           c/o Allen Hill, President                                                           Line      2.6
           19854 S. Harl
                                                                                                     Not listed. Explain

 4.14      Vaperz, LLC
           c/o Vaperz Trust, Manager                                                           Line      2.7
           21200 S La Grange Rd # 225
           Frankfort, IL 60423-2003                                                                  Not listed. Explain



 Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                   Total of claim amounts
 5a. Total claims from Part 1                                                                      5a.         $                     21,269.00
 5b. Total claims from Part 2                                                                      5b.    +    $                      3,190.00
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                           5c.         $                         24,459.00




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-28399                   Doc 1       Filed 10/06/19 Entered 10/06/19 17:15:38                             Desc Main
                                                             Document     Page 37 of 44
          Fill in this information to identify the case:

 Debtor name        Harlem Crossings, LLC

 United States Bankruptcy Court for the:          NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
       No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
    Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal      Property (Official
Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                 Lease for 1752 square
             lease is for and the nature of             feet. Accept contract.
             the debtor's interest

                 State the term remaining               Until 8/31/2020
                                                                                      Best Practices Staffing, Inc.
               List the contract number of                                            19822 S Harlem Ave
                any government contract                                               Frankfort, IL 60423-8861


 2.2.        State what the contract or                 Lease for 977 square
             lease is for and the nature of             feet. Accept contract.
             the debtor's interest

                 State the term remaining               Until 4/30/2021

               List the contract number of                                            Fantastic Sam's
                any government contract


 2.3.        State what the contract or                 Lesae for 1421 square
             lease is for and the nature of             feet. Accept contract.
             the debtor's interest

                 State the term remaining               Until 12/31/2019              Haiq Restaurant Corporation
                                                                                      19814 S. Harlem Ave.
               List the contract number of                                            Frankfort, IL 6042
                any government contract


 2.4.        State what the contract or                 Lease for 1175 square
             lease is for and the nature of             feet. Accept contract.
             the debtor's interest

                 State the term remaining               Written lease expired         Healthy Nation Catering, LLC
                                                        7/31/2019                     c/o Joseph M. Lenard, Manager
               List the contract number of                                            7500 W Inverness Ln
                any government contract                                               Frankfort, IL 60423-9105




Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                                Page 1 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-28399                   Doc 1       Filed 10/06/19 Entered 10/06/19 17:15:38                      Desc Main
                                                             Document     Page 38 of 44
 Debtor 1 Harlem Crossings, LLC                                                              Case number (if known)
             First Name              Middle Name             Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.5.        State what the contract or                 Lease for 1307 square
             lease is for and the nature of             feet. Accept contract.
             the debtor's interest

                 State the term remaining               Until 9/30/2021
                                                                                     Naavi's African & CaribbFood Distrubtion
               List the contract number of                                           19858 S Harlem Ave
                any government contract                                              Frankfort, IL 60423-8861


 2.6.        State what the contract or                 Lease for 3049 square
             lease is for and the nature of             feet. Accept contract.
             the debtor's interest

                 State the term remaining               Until 3/31/2023
                                                                                     Nestlehut Financial Services, Inc.
               List the contract number of                                           19802 S Harlem Ave
                any government contract                                              Frankfort, IL 60423-8861


 2.7.        State what the contract or                 Lease for 958 square
             lease is for and the nature of             feet. Accept contract.
             the debtor's interest

                 State the term remaining               Until 3/31/2023

               List the contract number of                                           Nestlehut Financial Services, Inc.
                any government contract


 2.8.        State what the contract or                 Lease for 1575 square
             lease is for and the nature of             feet. Reject contract.
             the debtor's interest

                 State the term remaining               3/31/2021

               List the contract number of                                           Pizza Mia
                any government contract


 2.9.        State what the contract or                 Lease for 2,990 square
             lease is for and the nature of             feet. Accept contract.
             the debtor's interest

                 State the term remaining               Until 4/30/2023              Star Linear Corp.
                                                                                     19854 S. Harlem Ave.
               List the contract number of                                           Frankfort, IL 6042
                any government contract


 2.10.       State what the contract or                 Lease for 5016 square
             lease is for and the nature of             feet. Accept contract.
             the debtor's interest                                                   Superior Cabinet Supply, Inc.
                                                                                     c/o Frank V. Klauck, President
                 State the term remaining               3 months                     19800 S.



Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                   Page 2 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-28399                   Doc 1       Filed 10/06/19 Entered 10/06/19 17:15:38                   Desc Main
                                                             Document     Page 39 of 44
 Debtor 1 Harlem Crossings, LLC                                                              Case number (if known)
             First Name              Middle Name             Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

               List the contract number of
                any government contract


 2.11.       State what the contract or                 Lesae for 1421 square
             lease is for and the nature of             feet. Accept contract.
             the debtor's interest

                 State the term remaining               Until 6/14/2021

               List the contract number of                                           Vaperz, LLC
                any government contract




Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                   Page 3 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-28399                   Doc 1       Filed 10/06/19 Entered 10/06/19 17:15:38                       Desc Main
                                                             Document     Page 40 of 44
          Fill in this information to identify the case:

 Debtor name        Harlem Crossings, LLC

 United States Bankruptcy Court for the:          NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 Case number (if known)
                                                                                                                               Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
 Yes
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors,
     Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the
     creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
           Column 1: Codebtor                                                                          Column 2: Creditor


              Name                            Mailing Address                                    Name                            Check all schedules
                                                                                                                                 that apply:
    2.1      CT Land Trust                    10 S La Salle St                                   Elizon DB Transfer              D          2.1
             No. 06050                        Chicago, IL 60603-1002                             Agent, LLC                       E/F
                                                                                                                                 G


    2.2      CT Land Trust                    c/o CT Corporation System (registered ag           Elizon DB Transfer              D          2.1
             No. 06050                        208 S La Salle St Ste 814                          Agent, LLC                       E/F
                                              Chicago, IL 60604-1101
                                                                                                                                 G



    2.3      CT Land Trust                    10 S La Salle St                                   Elizon DB Transfer              D          2.3
             No. 06050                        Chicago, IL 60603-1002                             Agent, LLC                       E/F
                                                                                                                                 G


    2.4      CT Land Trust                    c/o CT Corporation System (registered ag           Elizon DB Transfer              D          2.3
             No. 06050                        208 S La Salle St Ste 814                          Agent, LLC                       E/F
                                              Chicago, IL 60604-1101                                                             G



    2.5      CT Land Trust                    10 S La Salle St                                   First Western                   D
             No. 06050                        Chicago, IL 60603-1002                             Properties, Inc.                E/F         3.1
                                                                                                                                 G


    2.6      CT Land Trust                    c/o CT Corporation System (registered ag           First Western                   D
             No. 06050                        208 S La Salle St Ste 814                          Properties, Inc.                E/F         3.1
                                              Chicago, IL 60604-1101
                                                                                                                                 G



Official Form 206H                                                      Schedule H: Your Codebtors                                            Page 1 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-28399                   Doc 1       Filed 10/06/19 Entered 10/06/19 17:15:38                 Desc Main
                                                             Document     Page 41 of 44
 Debtor      Harlem Crossings, LLC                                                        Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                           Column 2: Creditor

              Name                            Mailing Address                                  Name                     Check all schedules
                                                                                                                        that apply:
    2.7      CT Land Trust                    10 S La Salle St                                 G & L Construction,      D
             No. 06050                        Chicago, IL 60603-1002                           Inc.                     E/F       3.2
                                                                                                                        G


    2.8      CT Land Trust                    10 S La Salle St                                 Johnson Controls         D
             No. 06050                        Chicago, IL 60603-1002                           International, PLC       E/F       3.4
                                                                                                                        G


    2.9      CT Land Trust                    c/o CT Corporation System (registered ag         Johnson Controls         D
             No. 06050                        208 S La Salle St Ste 814                        International, PLC       E/F       3.4
                                              Chicago, IL 60604-1101
                                                                                                                        G



    2.10 Frank V. Klauck                      21651 Kingston Way                               Elizon DB Transfer       D       2.1
                                              Mokena, IL 60448-2092                            Agent, LLC                E/F
                                                                                                                        G


    2.11 Frank V. Klauck                      21651 Kingston Way                               Elizon DB Transfer       D       2.2
                                              Mokena, IL 60448-2092                            Agent, LLC                E/F
                                                                                                                        G


    2.12 Frank V. Klauck                      21651 Kingston Way                               Elizon DB Transfer       D       2.3
                                              Mokena, IL 60448-2092                            Agent, LLC                E/F
                                                                                                                        G


    2.13 Laguna                               7220 W 194th St Ste 150                          Elizon DB Transfer       D       2.1
             Holdings, LLC                    Tinley Park, IL 60487-9211                       Agent, LLC                E/F
                                                                                                                        G


    2.14 Laguna                               c/o Kenneth Donkel (registered agent)            Elizon DB Transfer       D       2.1
             Holdings, LLC                    7220 W 194th St Ste 150                          Agent, LLC                E/F
                                              Tinley Park, IL 60487-9211                                                G




Official Form 206H                                                         Schedule H: Your Codebtors                             Page 2 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                   Case 19-28399                            Doc 1               Filed 10/06/19 Entered 10/06/19 17:15:38                                                           Desc Main
                                                                                 Document     Page 42 of 44
            Fill in this information to identify the case:

 Debtor name            Harlem Crossings, LLC

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 Case number (if known)
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                  12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 fromSchedule A/B.............................................................................................................................                   $        5,650,000.00

       1b. Total personal property:
           Copy line 91A fromSchedule A/B.........................................................................................................................                      $            76,361.83

       1c. Total of all property:
           Copy line 92 fromSchedule A/B...........................................................................................................................                     $        5,726,361.83


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A,Amount of claim, from line 3 of Schedule D....................................                                                   $        4,978,636.63


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a ofSchedule E/F..........................................................................                                      $            21,269.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of
                                                                           Schedule E/F................................................                                                +$              3,190.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $          5,003,095.63




 Official Form 206Sum                                               Summary of Assets and Liabilities for Non-Individuals                                                                                page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-28399                   Doc 1       Filed 10/06/19 Entered 10/06/19 17:15:38                         Desc Main
                                                             Document     Page 43 of 44
B2030 (Form 2030) (12/15)
                                                              United States Bankruptcy Court
                                                        Northern District of Illinois, Eastern Division
 In re       Harlem Crossings, LLC                                                                           Case No.
                                                                             Debtor(s)                       Chapter      11

                              DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

          FLAT FEE
             For legal services, I have agreed to accept                                                 $
             Prior to the filing of this statement I have received                                       $
             Balance Due                                                                                 $

             RETAINER
             For legal services, I have agreed to accept and received a retainer of                      $                30,000.00
             The undersigned shall bill against the retainer at an hourly rate of                   $                          300.00
             [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court approved
             fees and expenses exceeding the amount of the retainer.


2.     The source of the compensation paid to me was:
                    Debtor        Other (specify):

3.     The source of compensation to be paid to me is:
                    Debtor        Other (specify):

4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law
             firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:




Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-28399                   Doc 1        Filed 10/06/19 Entered 10/06/19 17:15:38                   Desc Main
                                                              Document     Page 44 of 44
 In re       Harlem Crossings, LLC                                                                   Case No.
                                                            Debtor(s)

                            DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
                                              (Continuation Sheet)
                                                                        CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     October 4, 2019                                                         /s/ Roy J. Dent
     Date                                                                    Roy J. Dent
                                                                             Signature of Attorney
                                                                             Dent Law Office, Ltd.

                                                                             PO Box 1633
                                                                             Effingham, IL 62401-8633
                                                                             (217) 330-5500
                                                                             notices@dentlawoffices.com
                                                                             Name of law firm




Software Copyright (c) 2019 CINGroup - www.cincompass.com
